Citation Nr: 1610674	
Decision Date: 03/16/16    Archive Date: 03/23/16

DOCKET NO.  09-09 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to an increased rating for degenerative joint disease (DJD) of the right knee, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased rating for arthritis of the right hand, evaluated as 10 percent disabling prior to December 8, 2010, and 40 percent thereafter.

3.  Entitlement to an increased rating for arthritis of the left hand, evaluated as 10 percent disabling prior to December 8, 2010, and 40 percent thereafter.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

J. Abrams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1975 to June 1979.

These matters are before the Board of Veterans' Appeals (Board) on appeal from April 2008 and July 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

In September 2014, the Veteran testified at a Central Office hearing before the undersigned Veterans' Law Judge (VLJ).  A transcript of the hearing has been associated with the claims file.

This case was previously before the Board in September 2010 and November 2014 when it was remanded for additional development.  For the reasons discussed below, the Board finds that there has been substantial compliance with its prior remand directives.  See Stegall v. West, 11. Vet. App. 268 (1998).

This appeal was processed using the Virtual VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should review this electronic record.


FINDINGS OF FACT

1.  Prior to March 11, 2014, the Veteran's DJD of the right knee was manifested by extension to 10 degrees.  It was not manifested by slight recurrent subluxation or lateral instability, cartilage, semilunar, dislocated with frequent episodes of "locking," pain, and effusion into the joint, flexion limited to 45 degrees, extension limited to 15 degrees, or malunion of the tibia and fibula with moderate knee or ankle disability.

2.  From March 11, 2014, the Veteran's DJD of the right knee was manifested by extension to 15 degrees on painful motion.  It was not manifested by ankylosis of the knee favorable angle in full extension, or in slight flexion between zero degrees and 10 degrees, slight recurrent subluxation or lateral instability, flexion limited to 45 degrees, extension limited to 20 degrees, or tibia and fibula impairment with marked knee or ankle disability.

3.  Prior to December 8, 2010, the Veteran's arthritis of the right hand was manifested by a gap of one inch (2.5 cm) or more between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible.  It was not manifested by ankylosis of the right hand or with a gap of more than two inches (5.1 cm) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers.

4.  From December 8, 2010, the Veteran's arthritis of the right hand was manifested by a gap of more than two inches (5.1 cm) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers, as well as a gap of one inch (2.5 cm) between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible.  It was not manifested by ankylosis of the thumb or other digits.

5.  Prior to December 8, 2010, the Veteran's arthritis of the left hand was manifested by a gap of one inch (2.5 cm) or more between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible.  It was not manifested by ankylosis of the left hand or with a gap of more than two inches (5.1 cm) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers.

6.  From December 8, 2010, the Veteran's arthritis of the left hand was manifested by a gap of more than two inches (5.1 cm) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers, as well as a gap of one inch (2.5 cm) between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible.  It was not manifested by ankylosis of the thumb or other digits.


CONCLUSIONS OF LAW

1.  Prior to March 11, 2014, the criteria for a disability rating in excess of 10 percent for DJD of the right knee have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 3.655, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5256-5263 (2015).

2.  From March 11, 2014, the criteria for a disability rating of 20 percent, but no higher, for DJD of the right knee have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 3.655, 4.40, 4.45, 4.59, 4.71a, DC 5256-5263 (2015).

3.  Prior to December 8, 2010, the criteria for a disability rating in excess of 10 percent for arthritis of the right hand have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 3.655, 4.40, 4.45, 4.59, 4.71a, DC 5216-5230 (2015).

4.  From December 8, 2010, the criteria for a disability rating in excess of 40 percent for arthritis of the right hand have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 3.655, 4.40, 4.45, 4.59, 4.71a, DC 5216-5230 (2015).

5.  Prior to December 8, 2010, the criteria for a disability rating in excess of 10 percent for arthritis of the left hand have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 3.655, 4.40, 4.45, 4.59, 4.71a, DC 5216-5230 (2015).

6.  From December 8, 2010, the criteria for a disability rating in excess of 40 percent for arthritis of the left hand have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 3.655, 4.40, 4.45, 4.59, 4.71a, DC 5216-5230 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In deciding claims, it is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2014).  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, certainly not in exhaustive detail, each and every piece of evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In a claim for increase, the VCAA notice requirements are the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a)  as requiring generic claim-specific notice and rejecting Veteran-specific notice as to effect on daily life and as to the assigned or a cross-referenced Diagnostic Code under which the disability is rated).

In this case, VCAA notice letters were sent to the Veteran in August 2006 and May 2012.  These letters informed the Veteran of what evidence was required to substantiate the claim, and of his and VA's respective duties in obtaining evidence.  Thereafter, the case was readjudicated by way of statements of the case (SOC) in March 2009 and March 2014 and supplemental statements of the case (SSOC) in November 2011 and September 2015.  So, he has received all required notice concerning his claim, and it has been reconsidered since providing all required notice.

VA also has a duty to assist the Veteran in the development of his claim.  This duty includes assisting the Veteran in the procurement of his service treatment records (STRs) and pertinent post-service treatment records (VA and private), and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

The claims file contains STRs, VA medical evidence, private medical evidence, lay statements, and the Veteran's contentions and testimony.  As will be discussed in greater detail below, while a letter from the Veteran's private physician indicated that he had treated the Veteran, in a January 2015 Duty to Assist letter, the AOJ contacted the Veteran, asking him to provide these private treatment records, but no response was given.  See Hayes v. Brown, 5 Vet. App. 60, 68 (1993) (noting that VA's duty to assist is not a one-way street; if a veteran wishes help, he/she cannot passively wait for it in those circumstances where his/her own actions are essential in obtaining the putative evidence).  Otherwise, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Furthermore, the Veteran was provided VA examinations to evaluate his right knee and hands in September 2006, March 2008, December 2010, May 2012, March 2014, January 2015, and August 2015.  The examination reports reflect that the examiners reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate evaluations of the Veteran, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The Board, therefore, concludes that these examinations are adequate for purposes of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2 (2015); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran and his representative have not contended otherwise.  Thus, the duties to notify and assist have been met.

II.  Bryant Analysis

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2015) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the Central Office hearing, the VLJ noted the elements of the claims that were lacking to substantiate the claims for increased ratings.  The Veteran was assisted at the hearing by an accredited representative from the American Legion.  The representative and the VLJ asked questions to ascertain the current nature, extent, and severity of the Veteran's service-connected disabilities, and what, if any new symptoms he had.  They also asked questions to draw out the current state of the Veteran's disabilities.  No pertinent evidence that might have been overlooked and that might substantiate the claims were identified by the Veteran or the representative.  The hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims for increased ratings.  Neither the representative nor the Veteran have suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) (2015).

III.  Stegall Analysis

As previously noted, the Board remanded this case for further development in September 2010 and November 2014.  The Board specifically instructed the AOJ to obtain all VA and private treatment records, to specifically include all sources of treatment and evaluation the Veteran received since March 2008, the private treatment records from Dr. J. D. from May 2013 to the present, schedule the Veteran for examinations to determine the current nature, extent, and severity of his service connected arthritis of the right and left hands as well as his DJD right knee, and to readjudicate the claims on appeal.  

Subsequently, all outstanding VA records were obtained and associated with the claims folder.  In a January 2015 Duty to Assist letter, the Veteran was requested to complete and return an authorization to request private treatment records from Dr. 
J. D., but no response from the Veteran was ever received, and the Veteran was afforded examinations in January 2015 and August 2015 to evaluate his service-connected hand and knee disabilities.  Thereafter, the Veteran's claims were readjudicated in a September 2015 SSOC.  Thus, there is compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

IV.  Legal Criteria

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4 (2015).  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of, or incident to, military service. The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2015).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2015); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2015).  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3 (2015).

Staged ratings are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

In its determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (noting that a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77.

The Board must assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit, citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2014).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996).

V.  Analysis

Right Knee DJD

The Veteran contends that his DJD of the right knee warrants a higher disability rating than the 10 percent rating currently assigned.  According to the medical evidence of records, the Board determines that from March 11, 2014, a disability rating of 20 percent is warranted.

The Veteran's DJD of the right knee is rated at 10 percent, according to DC 5261, which contemplates the limitation of extension of the leg.  38 C.F.R. § 4.71a, DC 5261 (2015).

DC 5256 provides ratings based on ankylosis of the knee.  The minimum 30 percent rating is warranted for favorable angle in full extension, or in slight flexion between zero degrees and 10 degrees.  A 40 percent rating is warranted for ankylosis of the knee in flexion between 10 degrees and 20 degrees.  A 50 percent rating is warranted for ankylosis of the knee in flexion between 20 degrees and 45 degrees.  The maximum 60 percent rating is warranted for ankylosis of the knee that is extremely unfavorable, in flexion at an angle of 45 degrees or more.  38 U.S.C.A. § 4.71a, DC 5256 (2015).

DC 5257 provides ratings based on other impairment of the knee.  The minimum 10 percent rating is warranted for slight recurrent subluxation or lateral instability.  A 20 percent rating is warranted for moderate recurrent subluxation or lateral instability.  The maximum 30 percent rating is warranted for severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, DC 5257 (2014).
DC 5258 provides a 20 percent rating based on cartilage, semilunar, dislocated, with frequent episodes of "locking," pain, and effusion into the joint.  38 C.F.R. § 4.71a, DC 5258 (2015).

DC 5259 provides a 10 percent rating based on cartilage, semilunar, removal of symptomatic.  38 C.F.R. § 4.71a, DC 5259 (2015).

DC 5260 provides ratings based on limitation of flexion of the leg.  The minimum 0 (zero) percent rating is warranted for flexion limited to 60 degrees.  A 10 percent rating is warranted to flexion limited to 45 degrees.  A 20 percent rating is warranted for flexion limited to 30 degrees.  The maximum 30 percent rating is warranted for flexion limited to 15 degrees.  38 C.F.R. § 4.71a, DC 5260 (2015).

DC 5261 provides ratings based on limitation of extension of the leg.  The minimum 0 (zero) percent rating is warranted for extension limited to 5 degrees.  A 10 percent rating is warranted for extension limited to 10 degrees.  A 20 percent rating is warranted for extension limited to 15 degrees.  A 30 percent rating is warranted for extension limited to 20 degrees.  A 40 percent rating is warranted for extension limited to 30 degrees.  The maximum 50 percent rating is warranted for extension limited to 45 degrees.  38 C.F.R. § 4.71a, DC 5261 (2015).

DC 5262 provides ratings based on the impairment of the tibia and fibula.  The minimum 10 percent rating is warranted for impairment of the tibia and fibula with slight knee or ankle disability.  A 20 percent rating is warranted for impairment of the tibia and fibula with moderate knee or ankle disability.  A 30 percent rating is warranted for malunion of the tibia and fibula with marked knee or ankle disability.  The maximum 40 percent rating is warranted for nonunion of the tibia and fibula with loose motion, requiring a brace.  38 C.F.R. § 4.71a, DC 5262 (2015).

DC 5263 provides a 10 percent rating based on genu recurvatum (acquired, traumatic, with weakness and insecurity in weight-bearing objective demonstrated.  38 C.F.R. § 4.71a, DC 5263 (2015).

Prior to March 11, 2014

In a May 2012 Compensation and Pension (C&P) examination report, the Veteran was diagnosed with osteoarthritis of the right knee.  The Veteran reported a gradual increase in pain and swelling in his right knee.  The Veteran reported flare-ups which impacted his knee.  He stated that when his right knee became painful and stiff, it started locking up or giving way on him.

Right knee flexion was to 90 degrees with objective evidence of painful motion beginning at 90 degrees.  Right knee extension was to 10 degrees, with objective evidence of painful motion beginning at 10 degrees.  The Veteran was able to perform repetitive-use testing with right knee flexion to 80 degrees and extension to 5 degrees.  The Veteran had additional limitation in range of motion of his right knee as well as functional loss and/or functional impairment, which consisted of less movement than normal, weakened movement, and pain on movement.  The Veteran had tenderness or pain to palpation in his right knee.  Muscle strength testing for the right knee was flexion 4/5 and extension 5/5.  Anterior instability, posterior instability, and medial-lateral instability were all normal for the right knee.  The examiner noted that there was no evidence of recurrent patellar subluxation, dislocation or shin splints.  

The Veteran had never had a meniscal condition, a surgical procedure for a meniscal condition, meniscectomy, or any residual signs and/or symptoms due to a meniscectomy.  He had never had a total knee joint replacement, arthroscopic surgery, and no scars related to his right knee.  There were no other pertinent physical findings, complications, conditions, signs and/or symptoms related to his DJD of the right knee.  The Veteran did not use any type of assistive device as a normal mode of locomotion.  His functional impairment was not to such a degree that no effective function remained other than that which would be equally well served by an amputation with prosthesis.  An MRI of the right knee revealed advanced degenerative changes in the medial compartment with multi-lobulated cystic ganglion just external to the medial collateral ligament and significant subarticular cystic changed in the medial compartment.  

The Board notes that while the Veteran reported symptoms of pain, stiffness, swelling, and locking in his right knee, there was no objective medical evidence of his knee locking up.  

On review, the Board finds that a disability rating in excess of 10 percent is not warranted under DCs 5256-5263 prior to March 11, 2014.  See 38 C.F.R. § 4.71a (2015).  A separate 10 rating is not warranted under DCs 5256-5263 because the Veteran did not have slight recurrent subluxation or lateral instability, cartilage, semilunar, dislocated with frequent episodes of "locking," pain, and effusion into the joint, flexion limited to 45 degrees, or malunion of the tibia and fibula with moderate knee or ankle disability.  Id., DCs 5256-5263 (2015).  A 20 percent rating is not warranted under DC 5261 because the Veteran did not have extension limited to 15 degrees.  Id., DC 5261 (2015).




From March 11, 2014

In a March 2014 C&P examination report, the VA examiner noted that he had reviewed the Veteran's claims file.  The Veteran was diagnosed with DJD of the right knee.  The Veteran reported that his right knee condition was more painful.  He noted that he had not undergone any recent procedures since his last C&P examination and had not been referred for surgical intervention.

The Veteran reported flare-ups which impacted the function of his knee; Kneeling repeatedly brought on pain and stiffness.  His flare-ups were anticipated to result in increased pain and were likely to result in additional functional impairment including kneeling, squatting, ascending and descending stairs, climbing, and walking long distances.  The examiner noted that any additional loss of range of motion during flare-ups could not be estimated.

Range of motion results for the right knee were forward flexion to 120 degrees with objective evidence of painful motion beginning at 110 degrees and extension to 10 degrees with objective evidence of painful motion beginning at 15 degrees.  The Veteran was able to perform repetitive-use testing with forward flexion to 120 degrees and extension to 10 degrees.  There was no additional limitation in range of motion after repetitive-use testing.

The Veteran had functional loss and/or functional impairment in his right knee consisting of less movement than normal, pain on movement, disturbance of locomotion, and interference with sitting, standing, and weight bearing.  He had tenderness or pain to palpation in his right knee.  Right knee flexion and extension were both normal.  Anterior instability, posterior instability, and medial-lateral instability in the right knee were all normal.  There was no evidence or history of recurrent patellar subluxation/dislocation.  The Veteran did not have, nor ever had, shin splints, a meniscal condition or other surgical procedure, arthroscopic surgery, or any residual signs and/or symptoms due to knee surgery.  The Veteran had no scares related to his right knee condition.  

The VA examiner noted that the Veteran was obese with a BMI of 36.6.  Further, the Veteran was ambulatory but walked with antalgia favoring the right knee.  The Veteran's right knee DJD was not so severe that no functional impairment was severe enough that no effective function remained other than that which would be equally well served by amputation with prosthesis.  Diagnostic imaging was performed on the Veteran and generative arthritis was documented.  There was no x-ray evidence of patellar subluxation.  

In a January 2015 C&P examination report, the VA examiner noted that he had reviewed the Veteran's claims file.  The Veteran was diagnosed with osteoarthritis of the right knee.  Since his last C&P examination in March 2014, the Veteran had no follow-up visits at the VA for treatment for his right knee.  The Veteran reported that his right knee was getting worse since his last evaluation and described it as recurrent right knee pain, noticeable on prolonged driving more than 30 minutes, walking more than 10 minutes, standing more than 15 minutes, going up steps, and squatting.  The Veteran also reported that he had not seen his primary care physician since his March 2014 C&P examination.  The Veteran reported flare-ups which impacted the function of his right knee and noted that his right knee slowed him down from time to time.  

The VA examiner reported that the Veteran's right knee had abnormal or outside the normal range of motion.  Right knee forward flexion was zero to 120 degrees and extension was 120 to zero degrees.  The Veteran was able to perform repetitive-use testing and there was no additional functional loss or range of motion after three repetitions.  The examiner noted that the examination neither supported nor contradicted the Veteran's statements describing functional loss with repetitive-use over time and that he was unable to comment without mere speculation if pain, weakness, fatigability, or incoordination significantly limited the functional ability of the Veteran's right knee.  

The examiner noted that the examination was not conducted during a flare-up of the Veteran's knee but that the Veteran still reported flare-ups.  The Veteran noted that he had recurrent pain precipitated by standing or walking more than 10 to 15 minutes.  The duration of this pain diminished with changing positions, or pausing.  

The examiner noted that the examination neither supported nor contradicted the Veteran's statements describing flare-ups and that he was unable to comment without mere speculation if pain, weakness, fatigability, or incoordination significantly limited the functional ability of the Veteran's right knee.

The Veteran's muscle strength for forward flexion and extension were normal and he had no ankylosis in his right knee.  There was no history of recurrent subluxation or lateral instability, but there was a history of recurrent effusion in the right knee.  The Veteran had no anterior instability, posterior instability, medial instability, or lateral instability in his right knee.  The Veteran did not have, nor ever had, a meniscus condition or scars associated with his right knee DJD.  He did not use any assistive device as a normal mode of locomotion.  There was no functional impairment of such an extremity that no effective function remained other than that which would be equally well served by an amputation with prosthesis.  

Diagnostic imaging revealed mild degenerative changes of the medial and lateral tibiofemoral compartments and the patellofemoral joint.  The impression was mild tricompartmental osteoarthritic change.  

On review, the Board finds that a disability rating of 20 percent, but no higher, is warranted from March 11, 2014 under DC 5261.  38 C.F.R. § 4.71a, DC 5261 (2015).  A separate 10 rating is not warranted under DCs 5256-5263 because the Veteran did not have slight recurrent subluxation or lateral instability, cartilage, semilunar, dislocated with frequent episodes of "locking," pain, and effusion into the joint, flexion limited to 45 degrees, or malunion of the tibia and fibula with moderate knee or ankle disability.  Id., DCs 5256-5263 (2015).  A 30 percent rating is not warranted because the Veteran did not have extension limited to 20 degrees.  38 C.F.R. § 4.71a, DC 5261 (2015).

The Board has considered the effects of pain on the functional impairment resulting from the Veteran's DJD of the right knee.  However, the Board finds that the effects of pain reasonably shown to be due to the Veteran's service-connected DJD of the right knee are contemplated in the 20 percent rating.  There is no indication that pain, due to the Veteran's DJD, has caused functional loss greater than that considered by the rating already assigned.  38 C.F.R. §§ 4.40, 4.45 (2015); See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The Board acknowledges that the Veteran is competent to report the observable right knee symptoms that he experienced, such as any pain or functional impairment.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, without the appropriate medical training and expertise, which the record has failed to show, the Veteran is not competent to provide an opinion on a medical matter, such as the nature and severity of his DJD of the right knee.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Board finds the medical evidence of record to be highly probative as to the current nature and severity of the Veteran's DJD.  The reports were based on physical examinations and provided sufficient information to allow the Board to apply the schedular criteria.  Thus, although the Veteran's competent and credible reports of symptoms have been considered and are probative, the Board attaches greater probative weight to the clinical findings of skilled, unbiased professionals, and the opinions of the May 2012, March 2014, and January 2015 C&P examiners.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).

Based on the above analysis, a rating of 20 percent, but no higher, effective March 11, 2014, is warranted.

Arthritis of the Right and Left Hands

The Veteran contends that his arthritis, right and left hands, warrants a disability rating in excess of 10 percent prior to December 8, 2010, and in excess of 40 percent thereafter.

The Veteran's right and left hand arthritis is rated at 10 percent, prior to December 8, 2010, and 40 percent thereafter, according to DC 5003-5228 to 5230, which contemplates the limitation of motion of individual digits.  38 C.F.R. § 4.71a, DC 5228-5230 (2015).

Note (1) for the Evaluation of Ankylosis or Limitation of Motion of Single or Multiple Digits of the Hand states that for the index, long, ring, and little fingers (digits II, III, IV, and V), zero degrees of flexion represents the fingers fully extended, making a straight line with the rest of the hand.  The position of function of the hand is with the wrist dorsiflexed 20 to 30 degrees, the metacarpophalangeal and proximal interphalangeal joints flexed to 30 degrees, and the thumb (digit I) abducted and rotated so that the thumb pad faces the finger pads.  Only joints in these positions are considered to be in favorable position.  For digits II through V, the metacarpophalangeal joint has a range of zero to 90 degrees of flexion, the proximal interphalangeal joint has a range of zero to 100 degrees of flexion, and the distal (terminal) interphalangeal joint has a range of zero to 70 or 80 degrees of flexion.  38 C.F.R. § 4.71a (2015).

Note (2) states that when two or more digits of the same hand are affected by any combination of amputation, ankylosis, or limitation of motion that is not otherwise specified in the rating schedule, the evaluation level assigned will be that which best represents the overall disability (i.e., amputation, unfavorable or favorable ankylosis, or limitation of motion), assigning the higher level of evaluation when the level of disability is equally balanced between one level and the next higher level.  Id.

Note (5) states that if there is limitation of motion of two or more digits, evaluate each digit separately and combine the evaluations.  Id.

DC 5003 provides that degenerative arthritis that is established by x-ray findings will be rated on the basis of limitation of motion under the appropriate DCs for the specific joint or joints involved.  38 C.F.R. § 4.71a (2015).

When there is no limitation of motion of the specific joint or joints that involve degenerative arthritis, DC 5003 provides a 10 percent rating for degenerative arthritis with x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  A 20 percent rating is warranted for degenerative arthritis with x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations.  Note (1) provides that the 20 percent and 10 percent ratings based on X-ray findings will not be combined with ratings based on limitation of motion.  Id.

When there is some limitation of motion of the specific joint or joints involved that is noncompensable (0 percent) under the appropriate DCs, DC 5003 provides a rating of 10 percent for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id.

When there is limitation of motion of the specific joint or joints that is compensable (10 percent or higher) under the DCs, the compensable limitation of motion should be rated under the appropriate DCs for the specific joint or joints involved.  Id.

Under DC 5216, unfavorable ankylosis of five digits of one hand is rated as 50 percent for the minor hand and 60 percent for the major hand.  Note: Also consider whether evaluation as amputation is warranted.  38 C.F.R. § 4.71a, DC 5216 (2015).

Under DC 5217, unfavorable ankylosis of four digits of one hand (thumb and any three fingers) is rated as 50 percent for the minor hand and 60 percent for the major hand.  Unfavorable ankylosis of four digits of one hand (index, long, ring, and little fingers) is rated as 40 percent for the minor hand and 50 percent for the major hand.  Note: Also consider whether evaluation as amputation is warranted. 38 C.F.R. 
§ 4.71a, DC 5217 (2015). 

Under DC 5218, unfavorable ankylosis of three digits of one hand (thumb and any two fingers) is rated as 40 percent for the minor hand and 50 percent for the major hand.  Unfavorable ankylosis of three digits of one hand (index, long, and ring; index, long, and little; or index, ring, and little fingers) is rated as 30 percent for the minor hand and 40 percent for the major hand.  Unfavorable ankylosis of three digits of one hand (long, ring, and little fingers) is rated as 20 percent for the minor hand and 30 percent for the major hand.   Note: Also consider whether evaluation as amputation is warranted.  38 C.F.R. § 4.71a, DC 5218, (2015). 

Under DC 5219, unfavorable ankylosis of two digits of one hand (thumb and any finger) is rated as 30 percent for the minor hand and 40 percent for the major hand. Unfavorable ankylosis of two digits of one hand (index and long; index and ring; or index and little fingers) is rated as 20 percent for the minor hand and 30 percent for the major hand.  Unfavorable ankylosis of two digits of one hand (long and ring; long and little; or ring and little fingers) is rated as 20 percent for the minor hand and 20 percent for the major hand.  Note: Also consider whether evaluation as amputation is warranted.  38 C.F.R. § 4.71a, DC 5219 (2015). 

Under DC 5220, favorable ankylosis of five digits of one hand is rated as 40 percent for the minor hand and 50 percent for the major hand.  38 C.F.R. § 4.71a, DC 5220 (2015). 

Under DC 5221, favorable ankylosis of four digits of one hand (thumb and any three fingers) is rated as 40 percent for the minor hand and 50 percent for the major hand.  Favorable ankylosis of four digits of one hand (index, long, ring, and little fingers) is rated as 30 percent for the minor hand and 40 percent for the major hand. 38 C.F.R. § 4.71a, DC 5221 (2015). 

Under DC 5222, favorable ankylosis of three digits of one hand (thumb and any two fingers) is rated as 30 percent for the minor hand and 40 percent for the major hand. Favorable ankylosis of three digits of one hand (index, long, and ring; index, long, and little; or index, ring, and little fingers) is rated as 20 percent for the minor hand and 30 percent for the major hand.  Favorable ankylosis of three digits of one hand (long, ring, and little fingers) is rated as 20 percent for the minor hand and 20 percent for the major hand.  38 C.F.R. § 4.71a, DC 5222 (2015) 

Under DC 5223, favorable ankylosis of two digits of one hand (thumb and any finger) is rated as 20 percent for the minor hand and 30 percent for the major hand.  Favorable ankylosis of two digits of one hand (index and long' index and ring; or index and little fingers) is rated as 20 percent for the minor hand and 20 percent for the major hand.  Favorable ankylosis of two digits of one hand (long and ring; long and little; or ring and little fingers) is rated as 10 percent for the minor hand and 10 percent for the major hand.  38 C.F.R. § 4.71a, DC 5223 (2015).
Under DC 5224, favorable ankylosis of the thumb of either the major hand or the minor hand warrants a 10 percent rating.  Unfavorable ankylosis of the thumb of either the major hand or the minor hand warrants a 20 percent rating.  Note: also consider whether the evaluation as amputation is warranted and whether an additional evaluation is warranted for resulting limitation of motion of other digits or interference with overall function of the hand.  38 C.F.R. § 4.71a, DC 5224 (2015).

Under DC 5225, favorable or unfavorable ankylosis of the index finger of either the major hand or the minor hand warrants a 10 percent rating.  Note: also consider whether the evaluation as amputation is warranted and whether an additional evaluation is warranted for resulting limitation of motion of other digits or interference with overall function of the hand.  38 C.F.R. § 4.71a, DC 5225, (2015).

Under DC 5226, favorable or unfavorable ankylosis of the long finger of either the major hand or the minor hand warrants a 10 percent rating.  Note: also consider whether the evaluation as amputation is warranted and whether an additional evaluation is warranted for resulting limitation of motion of other digits or interference with overall function of the hand.  38 C.F.R. § 4.71a, DC 5225 (2015).

Under DC 5227, favorable or unfavorable ankylosis of the ring or little finger of either the major hand or the minor hand warrants a noncompensable (0 percent) rating.  Note: also consider whether the evaluation as amputation is warranted and whether an additional evaluation is warranted for resulting limitation of motion of other digits or interference with overall function of the hand.  38 C.F.R. § 4.71a, DC 5227 (2015).

Limitation of motion of the individual fingers is rated under 38 C.F.R. § 4.71a, DCs 5228, 5229, and 5230.  DC 5228, for limitation of motion of the thumb, provides for a noncompensable evaluation when there is a gap of less than one inch (2.5 cm) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers.  A 10 percent evaluation is warranted when there is a gap of one to two inches (2.5 to 5.1 cm.) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers.  A maximum 20 percent application is warranted when there is a gap of more than two inches (5.1 cm.) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers.  38 C.F.R. § 4.71a , DC 5228(2015). 

Under DC 5229, for limitation of motion of the index or long finger, a noncompensable evaluation is for application when a gap of less than one inch (2.5 cm) between the fingertip and the proximal transverse crease of the palm, with the fingers flexed to the extent possible, and; extension is limited by no more than 30 degrees.  The maximum 10 percent evaluation is for application when there is a gap of one inch (2.5 cm.) or more between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, or; with extension limited by more than 30 degrees.  38 C.F.R. § 4.71a, DC 5229 (2015). 

DC 5230 provides for a maximum noncompensable evaluation for limitation of motion of the ring or little finger.  38 C.F.R. § 4.71a, DC 5230 (2015).

Further, the provisions of 38 C.F.R. § 4.40 state that a disability affecting the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures.  It may also be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40 (2015).

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2015); DeLuca v. Brown, 8 Vet. App. 202   (1995).  Recently, the Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, at 592 (1991). 

Instead, in Mitchell, the Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. § 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors. 

The Board further notes that the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 should only be considered in conjunction with the DCs predicated on limitation of motion.  Johnson  v. Brown, 9 Vet. App. 7 (1996).

Prior to December 8, 2010

In a September 2009 C&P examination report, the Veteran stated that he had increasing pain in his hands for the past 1-2 years.  He reported pain, stiffness, and cramps in his hands daily.  The Veteran also stated that his knuckles swelled and would cramp up frequently.  The Veteran reported no numbness or tingling in his hands.  There were no skin color changes, no loss of skin, and no ulceration.  He stated that he was able to function and use his hands almost as usual except he would be slower than usual.  The Veteran noted that the cramps and pain in his hands slowed him down at work.  

The VA examiner noted that the Veteran was right hand dominant.  Examination of the right hand showed swelling of the proximal interphalangeal joint of the index, long, right, and little fingers of the right hand.  There was mild tenderness of the fingers on palpation.  The Veteran was able to touch the tip of his thumb to the tip of his other fingers.  He could not fully approximate the tip of the fingers to the palmar crease and there was a 0.5 cm gap.  He was able to bring the tip of his thumb to the base of the fifth finger.  Muscle strength was good.  There was no sensory deficit.  The Veteran was unable to complete a fist.  His skin color, temperature, nails, texture of the skin, and hair growth were normal.  There was no edema or skin atrophy.  

Range of motion for the right thumb MCP joint was zero to 70 degrees of flexion without pain and zero to 80 degrees with pain.  PIP was zero to 60 degrees without pain and 60 to 80 degrees with pain.  Range of motion after repetitive motion was unchanged.  

Range of motion of the right index finger MCP joint was zero to 70 degrees of flexion without pain and 70 to 80 degrees with pain.  PIP was zero to 60 degrees without pain and 60 to 70 degrees with pain.  DIP joint was zero to 45 degrees without pain and 45 to 60 degrees with pain.  Range of motion after repetitive motion was unchanged.  

Range of motion of the right long finger MCP joint was zero to 70 degrees of flexion without pain and 70 to 80 degrees with pain.  PIP was zero to 70 degrees without pain and 70 to 80 degrees with pain.  DIP joint was zero to 50 degrees without pain and 50 to 70 degrees with pain.  Range of motion after repetitive motion was unchanged.

Range of motion of the right ring finger MCP joint was zero to 70 degrees of flexion without pain and 70 to 80 degrees with pain.  PIP was zero to 60 degree without pain and 60 to 70 degrees with pain.  DIP was zero to 50 degrees without pain and 50 to 70 degrees with pain.  Range of motion after repetitive motion was unchanged.

Range of motion of the right little finger MCP joint was zero to 75 degrees of flexion without pain and 75 to 80 degrees with pain.  PIP was zero to 70 degrees without pain and 70 to 90 degrees with pain.  DIP joint was zero to 50 degrees without pain and 50 to 70 degrees with pain.  Range of motion after repetitive motion was unchanged.
The examiner noted that there was pain with limitation of movement of the joints of the fingers in the right hand.

Examination of the left hand showed swelling of the PIP accessory on the long, right, and little fingers.  The swelling was more prominent than on the right side.  The Veteran was able to approximate the tip of the thumb to the base of the fifth finger but was unable to approximate the top of the fingers to the palmar crease.  There was a 1.5 cm gap.  He was unable to make a complete fist and had mild tenderness on palpation of the fingers.  The Veteran had some pain on extension of the fingers but had good strength, no sensory loss, his nails were normal, no fungus or edema, and his hair growth was normal.  

Range of motion for the left thumb MCP joint was zero to 70 degrees of flexion without pain and zero to 80 degrees with pain.  PIP was zero to 60 degrees without pain and 60 to 80 degrees with pain.  Range of motion after repetitive motion was unchanged.  

Range of motion of the left index finger MCP joint was zero to 75 degrees of flexion without pain and 75 to 80 degrees with pain.  PIP was zero to 60 degrees without pain and 60 to 70 degrees with pain.  DIP joint was zero to 45 degrees without pain and 45 to 60 degrees with pain.  Range of motion after repetitive motion was unchanged.  

Range of motion of the left long finger MCP joint was zero to 75 degrees of flexion without pain and 75 to 80 degrees with pain.  PIP was zero to 75 degrees without pain and 75 to 80 degrees with pain.  DIP joint was zero to 60 degrees without pain and 60 to 70 degrees with pain.  Range of motion after repetitive motion was unchanged.

Range of motion of the left ring finger MCP joint was zero to 75 degrees of flexion without pain and 75 to 80 degrees with pain.  PIP was zero to 60 degree without pain and 60 to 70 degrees with pain.  DIP was zero to 60 degrees without pain and 60 to 70 degrees with pain.  Range of motion after repetitive motion was unchanged.
The examiner noted that there was pain with limitation of movement of the joints of the fingers in the left hand.  X-rays of the right hand showed moderate osteoarthritic changes at the second and third metacarpophalangeal joint and second and fifth interphalangeal joints.  X-rays of the left hand were unremarkable.

In a March 2008 C&P examination report, the Veteran stated that he continued to have pain in both hands and increasing stiffness.  The Veteran also reported that he developed spasms intermittently after excessive use.  The examiner noted that the Veteran was right hand dominant and had no history of hospitalization or surgery.  There was a history of an overall decrease in hand strength and dexterity in both hands.  Other symptoms consisted of pain, limited motion, swelling, deformity, and stiffness in all fingers and thumbs on both hands.  There was also a history of flare-ups and joint symptoms in both hands involving the proximal interphalangeal, every two to three weeks, that were severe, and lasted hours.  The Veteran reported that he had cramps which limited his grasping for several minutes, increased pain limited him for hours, and often caused him to drop things.

The Veteran had no amputations of a digit or part of a digit, there was no ankylosis of one or more digits on either hand, and there was no deformity of one or more digits.  There was no gap between the thumb pad and the tops of fingers on attempted opposition of thumb to fingers.  There was a gap between the finger and the proximal transverse crease of the hand on maximal flexion of the finger on the Veteran's non-dominant, left hand.

Range of motion for the right hand was an index finger gap of one to two inches, for the long finger a gap of less than one inch, for the ring finger a gap of less than one inch, and the little finger had no gap.  For the left hand, the index finger had a gap of one to two inches, for the long finger a gap of less than one inch, for the ring finger a gap of less than one inch, and the little finger had no gap.

The Veteran had no decreased strength for pushing, pulling and twisting, but had decreased dexterity for twisting, probing, writing, touching, and expression.  His dexterity consisted of stiffness on apposing all fingers, especially the thumbs to the palmar crease of both hands.  Holding a fine or small object, such as a pen, was limited and met with difficulty.  The Veteran had no numbness and could still be able to touch.

Range of motion for the right thumb interphalangeal joint extension was zero to zero degrees with pain beginning at -5 degrees and ending at zero degrees.  Passive was zero to zero degrees with pain beginning at -5 degrees and ending at zero degrees.  The Veteran had pain on active and passive motion as well as pain after repetitive use.  There was no additional loss of motion on repetitive-use testing.  

Range of motion for the right thumb interphalangeal joint flexion was zero to 45 degrees with pain beginning at 35 degrees and ending at 45 degrees.  Passive was zero to 50 degrees with pain beginning at 35 degrees and ending at 50 degrees.  There was pain on active and passive motion as well as after repetitive use.  There was no additional loss of motion on repetitive-use testing.

Range of motion for the left thumb interphalangeal joint extension was zero to zero degrees with pain beginning at -5 degrees and ending at zero degrees.  Passive was zero to zero degrees with pain beginning at -5 degrees and ending at zero degrees.  The Veteran had pain on active and passive motion as well as pain after repetitive use.  There was no additional loss of motion on repetitive-use testing.

Range of motion for the left thumb interphalangeal joint flexion was zero to 45 degrees with pain beginning at 35 degrees and ending at 45 degrees.  Passive was zero to 50 degrees with pain beginning at 35 degrees and ending at 50 degrees.  There was pain on active and passive motion as well as after repetitive use.  There was no additional loss of motion on repetitive-use testing.

Range of motion for the right long finger metacarpal-phalangeal extension was zero to zero degrees with pain beginning at -5 degrees and ending at zero degrees.  Passive was zero to zero degrees with pain beginning at -5 degrees and ending at zero degrees.  The Veteran had pain on active and passive motion as well as pain after repetitive use.  There was no additional loss of motion on repetitive-use testing.

Range of motion for the left long finger metacarpal-phalangeal extension was zero to zero degrees with pain beginning at -5 degrees and ending at zero degrees.  Passive was zero to zero degrees with pain beginning at -5 degrees and ending at zero degrees.  The Veteran had pain on active and passive motion as well as pain after repetitive use.  There was no additional loss of motion on repetitive-use testing.

Range of motion for the right long finger metacarpal-phalangeal flexion was zero to 70 degrees with pain beginning at 60 degrees and ending at 70 degrees.  Passive was zero to 75 degrees with pain beginning at 60 degrees and ending at 75 degrees.  The Veteran had pain on active and passive motion as well as pain after repetitive use.  There was no additional loss of motion on repetitive-use testing.

Range of motion for the left long finger metacarpal-phalangeal flexion was zero to 70 degrees with pain beginning at 60 degrees and ending at 70 degrees.  Passive was zero to 75 degrees with pain beginning at 60 degrees and ending at 75 degrees.  The Veteran had pain on active and passive motion as well as pain after repetitive use.  There was no additional loss of motion on repetitive-use testing.

Range of motion for the right index finger metacarpal-phalangeal extension was zero to zero degrees with pain beginning at -5 degrees and ending at zero degrees.  Passive was zero to zero degrees with pain beginning at -5 degrees and ending at zero degrees.  The Veteran had pain on active and passive motion as well as pain after repetitive use.  There was no additional loss of motion on repetitive-use testing.

Range of motion for the right index finger metacarpal-phalangeal flexion was zero to 80 degrees with pain beginning at 70 degrees and ending at 80 degrees.  Passive was zero to 80 degrees with pain beginning at 70 degrees and ending at 80 degrees.  The Veteran had pain on active and passive motion as well as pain after repetitive use.  There was no additional loss of motion on repetitive-use testing.

Range of motion for the right index, long, ring, and little fingers proximal interphalangeal extension was zero to zero degrees with pain beginning at -5 degrees and ending at zero degrees.  Passive was zero to zero degrees with pain beginning at -5 degrees and ending at zero degrees.  The Veteran had pain on active and passive motion as well as pain after repetitive use.  There was no additional loss of motion on repetitive-use testing.

Range of motion for the right index, long, ring, and little fingers proximal interphalangeal flexion was zero to 60 degrees with pain beginning at 60 degrees and ending at 60 degrees.  Passive was zero to 60 degrees with pain beginning at 60 degrees and ending at 60 degrees.  The Veteran had pain on active and passive motion as well as pain after repetitive use.  There was no additional loss of motion on repetitive-use testing.

Other significant physical findings included enlarged PIP joints with synovial thickening and tenderness as well as skin thickening noted on pressure areas of the palms.  X-ray impressions for the right hand were moderate osteoarthritic changes at the second and third MCP joint and second through fifth proximal IP joints.  X-ray impressions of the left hand showed no fracture or subluxation.  Degenerative changes were seen of the proximal interphalangeal joint of the fifth digit dorsally.  Well rounded ossific density at the dorsal aspect of the distal interphalangeal joint of the third digit with soft tissue swelling which may represent previous injury.  Degenerative changes at the ulnar aspect of the proximal phalynx of the third digit at the proximal interphalangeal joint with associated soft tissue swelling.  

The Veteran reported that he was employed fulltime and that over the last 12 month period had lost 10 days due to his arthritis of the hands.

The Veteran was diagnosed with degenerative arthritis, right and left hands, multiple digits, with deformity from chronic inflammation, limitation of motion, and pain.  His occupational activities would be impacted by decreased manual dexterity, problems lifting and carrying, and pain.  Resulting work problems included increased tardiness and absenteeism.  The effects of his arthritis on his usual daily activities would be feeding, bathing, dressing, toileting, and grooming would not be affected, traveling would be mildly affected, and chores and shopping would be moderately affected.
On review, the Board finds that a disability rating in excess of 10 percent for arthritis of the right and left hands is not warranted under DCs 5228-5230.  38 C.F.R. § 4.71a, DC 5228-5230 (2015).  A 20 percent rating is not warranted because the Veteran did not have ankylosis of the thumb or limitation of motion of the thumb with a gap of more than two inches (5.1 cm) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers.   Id.

From December 8, 2010

In a December 2010 C&P examination report, the Veteran was diagnosed with degenerative arthritis of the small joints of both hands and fingers.  The Veteran reported that he had cramps in his hands which have worsened.  The cramps last 5-30 minutes and occur 3-5 times a day.  The Veteran is right hand dominant.  There was an overall decrease in strength and dexterity in both hands.  The Veteran reported symptoms of pain and stiffness in all his fingers, including his thumbs, on both hands.  The Veteran had a history of flare-ups of joint symptoms consisting of pain and cramps in the palms and all his fingers.  

Range of motion for the right index finger was abnormal.  Extension of DIP joint was limited by 20 degrees.  Extension of PIP joint was abnormal and was limited to 15 degrees.  Extension of MP joint was abnormal and was limited to 15 degrees.  The gap between the index finger and proximal transverse crease of the hand on maximal flexion of the finger was 2 inches (5.1 cm).  

Range of motion for the left index finger was abnormal.  Extension of DIP joint was limited by 15 degrees.  Extension of PIP joint was abnormal and was limited to 10 degrees.  Extension of MP joint was abnormal and was limited to 10 degrees.  The gap between the index finger and proximal transverse crease of the hand on maximal flexion of the finger was 2 inches (5.1 cm).

There was objective evidence of painful motion in both hands but no additional limitation of motion.

Range of motion for the right long finger was abnormal.  Extension of DIP joint was limited by 15 degrees.  Extension of PIP joint was abnormal and was limited to 15 degrees.  Extension of MP joint was abnormal and was limited to 15 degrees.  The gap between the index finger and proximal transverse crease of the hand on maximal flexion of the finger was 1-2 inches (2.5 to 5.1 cm).  
Range of motion for the left long finger was abnormal.  Extension of DIP joint was limited by 20 degrees.  Extension of PIP joint was abnormal and was limited to 15 degrees.  Extension of MP joint was abnormal and was limited to 15 degrees.  The gap between the index finger and proximal transverse crease of the hand on maximal flexion of the finger was 1-2 inches (2.5 to 5.1 cm).

There was objective evidence of painful motion in both hands but the examiner was unable to test for additional limitation of motion because the Veteran had severe pain on two movements.

Range of motion for the right and left ring fingers resulted in objective evidence of painful motion in both hands.  The examiner was unable to test if there was additional limitation because the Veteran had severe pain on two movements.

Range of motion for the right and left little fingers resulted in objective evidence of painful motion in both hands.  The examiner was unable to test if there was additional limitation because the Veteran had severe pain on two movements.

Range of motion for the right and left thumbs revealed a gap between the thumb pad and fingers was two inches (5.1 cm) on both hands.  There was objective evidence of painful motion, but no additional limitation of motion.

There was no amputation of a digit or part of a digit on either hand and no ankylosis of one or more digits.  There was a deformity of one or more digits consisting of the Veteran's usage of his palms and his fingers seemed somewhat painful and weaker with a noticeable tremor in both hands.  This was in all fingers, including his thumbs, at the PIP and DIP joints.  The deformity had angulation of 45 degrees and the angle of angulation had slight swelling at joints and looked swollen.

The Veteran had decreased strength for pushing, pulling, and twisting.  As he had pain and stiffness, his grip strength in both hands holding, pushing and pulling, was weaker than normal.  The Veteran had decreased dexterity for twisting, probing, writing, touching, and expression.  The examiner observed that the Veteran's movements were painful and his strength and dexterity were weak.  The examiner also noted that both palmar eminence and fullness of the palms, due to muscle mass deep to the skin, were looking flat or had partial atrophy.  The Veteran's grip was weaker than normal in both hands.  

X-ray impressions for the right hand were degenerative changes of the second through fifth proximal interphalangeal joints as well as the second and third metacarpophalangeal joints.  X-ray impressions of the left hand were degenerative changes of the second through fifth proximal interphalangeal joints and the second and possibly the third metacarpophalangeal joints, with no chance since the previous x-rays in March 2008.

The examiner noted that the Veteran had degenerative osteoarthritis which worsened in cold weather.  As a result, the Veteran had pain and cramps in his hands when he worked.  The examiner reported that there was no bony ankylosis (immobile and complete) but there seemed to be fibrous ankylosis (partial) of the second and fifth PIP joints and third and fifth MP joints.  The examiner noted that he saw no favorable ankylosis on any x-rays.  The Veteran had flare-ups in cold weather with increased swelling, stiffness, and pain.  His digital function was limited due to arthritis, osteophytes, and pain due to these symptoms, which the Veteran described as cramping. This interfered with the full functioning of his palm and fingers on both hands.  

The examiner further noted that the Veteran had weakness as his muscle strength decreased with disuse atrophy, as seen in the sizes of his thenar and hypothenar eminences which were smaller than normal.  The Veteran had no complains of incoordination but had pian with our without motion and use.  The examiner reported that the Veteran had no neurological disorders associated with his hands.  

The examiner reported that the Veteran's traumatic degenerative osteoarthritis of the small joints of both hands had significant effects on his occupational activities.  These included decreased dexterity, problems with lifting and carrying, difficulty reaching, decreased strength, and upper extremity pain.  The Veteran's arthritis would affect the condition of his usual daily activities.  Grooming, toileting, dressing, and bathing were mildly affected.  Feeding, traveling, shopping, and chores were moderately affected.  Exercise was severely affected.  Recreation and sports were prevented by his arthritis of the hands.  

In an August 2015 C&P examination report, the examiner noted that he examined the Veteran in person and reviewed the claims file.  The Veteran was diagnosed with degenerative arthritis in both hands.  The Veteran reported that his hands were somewhat worse, but stated that he was satisfied with his current service connection of his hands and did not want to be evaluated.

The Veteran's dominant hand is his right.  He did not report flare-ups of his hand, finger, or thumb joints.  The Veteran did not report having any functional loss or functional impairment of the joint.  The initial range of motion for the right hand was abnormal or outside of the normal range.  Index finger max extension was MCP, PIP, and DIP to zero degrees and max flexion was MCP to 90 degrees, PIP to 60 degrees, and DIP to 70 degrees.  Long finger max extension was MCP, PIP, and DIP to zero degrees and max flexion was MCP to 90 degrees, PIP to 60 degrees, and DIP to 70 degrees.  Ring finger max extension was MCP, PIP, and DIP to zero degrees and max flexion was MCP to 90 degrees, PIP to 60 degrees, and DIP to 70 degrees.  Little finger max extension was MCP, PIP, and DIP to zero degrees and max flexion was MCP to 90 degrees, PIP to 60 degrees, and DIP to 70 degrees.  Thumb max extension was MCP and IP to zero degrees and max flexion was MCP to 70 degrees and IP to 40 degrees.  

There was no gap between the pad of the thumb and the fingers and no gap between the finger and proximal transverse crease of the hand on maximal finger flexion.  The examiner noted that range of motion contributed to functional loss but no pain was noted on the examination.  There was no evidence of pain with use of the hand and no objective evidence of localized tenderness or pain on palpation of the joint.
For the left hand, the range of motion was abnormal or outside of the normal range.  Index finger max extension was MCP, PIP, and DIP to zero degrees and max flexion was MCP to 90 degrees, PIP to 60 degrees, and DIP to 70 degrees.  Long finger max extension was MCP, PIP, and DIP to zero degrees and max flexion was MCP to 90 degrees, PIP to 60 degrees, and DIP to 70 degrees.  Ring finger max extension was MCP, PIP, and DIP to zero degrees and max flexion was MCP to 90 degrees, PIP to 60 degrees, and DIP to 70 degrees.  Little finger max extension was MCP, PIP, and DIP to zero degrees and max flexion was MCP to 90 degrees, PIP to 60 degrees, and DIP to 70 degrees.  Thumb max extension was MCP and IP to zero degrees and max flexion was MCP to 70 degrees and IP to 40 degrees.

There was no gap between the pad of the thumb and the fingers and no gap between the finger and proximal transverse crease of the hand on maximal finger flexion.  The examiner noted that range of motion contributed to functional loss but no pain was noted on the examination.  There was no evidence of pain with use of the hand and no objective evidence of localized tenderness or pain on palpation of the joint.

The Veteran was able to perform repetitive-use testing with at least three repetitions with both his right and left hands and there was no additional functional loss or range of motion.  The Veteran's right and left hands were examined immediately after repetitive use over time but the examiner was unable to say without mere speculation whether pain, weakness, fatigability, or incoordination significantly limited functional ability.  The examiner's reasoning was that he had not examined the Veteran during a flare-up or when he used his hands repeatedly.  

The Veteran showed decreased range of motion in both hands.  He was not likely to be able to grip tools or work in jobs requiring carrying of equipment.  Hand grip strength was normal for both the Veteran's right and left hands and he had no ankylosis in either hand.  There were no other pertinent physical findings, complications, conditions, signs, or symptoms related to the Veteran's arthritis of the hands.  He had no scars on his hands and did not use any assistive devices.  There was not functional impairment of such an extremity that no effective function remained other than that which would be equally well served by an amputation with prosthesis.
Imaging studies were performed on the Veteran's hands and there were abnormal findings consisting of degenerative or traumatic arthritis in both hands, which were documented in multiple joints of the same hand, including the thumb and fingers.  There were no other significant diagnostic test findings or results.  The examiner noted that the Veteran's arthritis did not impact his ability to perform any type of occupational task.  The examiner reported that there were no neurological disorders associated with the Veteran's hand conditions.  

On review, the Board finds that a disability rating in excess of 40 percent is not warranted under DCs 5216-5230.  38 C.F.R. § 4.71a, DC 5216-5230 (2015).  A disability rating in excess of 40 percent rating is not warranted because the Veteran does not have unfavorable ankylosis in either hand or favorable ankylosis in either hand.  Id.

The Board has considered the effects of pain on the functional impairment resulting from the Veteran's bilateral arthritis of the hands.  However, the Board finds that the effects of pain reasonably shown to be due to the Veteran's service-connected arthritis of the right and left hands are contemplated in the 10 percent rating prior to December 8, 2010 and the 40 percent rating thereafter.  There is no indication that pain, due to the Veteran's bilateral arthritis, has caused functional loss greater than that considered by the rating already assigned.  38 C.F.R. §§ 4.40, 4.45 (2015); See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The Board acknowledges that the Veteran is competent to report the observable hand symptoms that he experienced, such as any pain or functional impairment.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, without the appropriate medical training and expertise, which the record has failed to show, the Veteran is not competent to provide an opinion on a medical matter, such as the nature and severity of his arthritis of the right and left hands.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Board finds the medical evidence of record to be highly probative as to the current nature and severity of the Veteran's bilateral arthritis.  The reports were based on physical examinations and provided sufficient information to allow the Board to apply the schedular criteria.  Thus, although the Veteran's competent and credible reports of symptoms have been considered and are probative, the Board attaches greater probative weight to the clinical findings of skilled, unbiased professionals, and the opinions of the September 2006, March 2008, December 2010, and August 2015 C&P examiners.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).
Based on the above analysis, a rating in excess of 10 percent prior to December 8, 2010, and a rating in excess of 40 percent thereafter is not warranted.

Extraschedular Considerations

An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. At 115-16.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extraschedular evaluation.  38 C.F.R. § 3.321(b)(1) (2015).  Otherwise, the schedular evaluation is adequate, and referral is not required.  Thun, 22 Vet. App. at 116.

The schedular rating in this case is adequate.  The diagnostic criteria contemplate and adequately describe the symptomatology of the Veteran's service-connected DJD of the right knee and bilateral arthritis of the hands.  See Thun, 22 Vet. App. at 115.  When comparing the Veteran's DJD and arthritis symptoms with the schedular criteria, the Board finds that his symptoms of knee pain and fatigue, as well as pain, stiffness, numbness, weakness, decreased dexterity, and cramps in his hands, are congruent with the disability picture represented by the 10 percent rating, prior to March 11, 2014, and the 20 percent rating thereafter for DJD of the right knee and by the 10 percent rating, prior to December 8, 2010, and the 40 percent rating thereafter, for arthritis of the right and left hands.  See 38 C.F.R. § 4.71a, DCs 5256-5263 and 5216-5230 (2015).  Accordingly, a comparison of the Veteran's symptoms and functional impairments resulting from right knee DJD and bilateral arthritis of the hands with the pertinent schedular criteria does not show that his service-connected right knee DJD and bilateral arthritis of the hands presents "such an exceptional or unusual disability picture... as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b) (2015).
Consequently, the Board finds that the available schedular rating is adequate to rate the Veteran's right knee DJD and bilateral arthritis of the hands.  Based on this threshold finding, there is no need to consider whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization.  See Thun, 22 Vet. App. at 118-19 (holding that the Board's finding that the rating criteria were adequate to evaluate the veteran's disability was a sufficient basis for denying extraschedular consideration without regard to whether there was marked interference with employment).  As such, referral for extraschedular consideration is not warranted.  See VAOPGCPREC 6-96.

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d. 1362 (2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Moreover, at no time during the period under consideration has the Veteran asserted that the schedular criteria for his service-connected disabilities do not adequately described or reflected his symptomatology.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

TDIU Considerations

Additionally, the Board is cognizant of the ruling of the United States Court of Appeals for Veterans Claims (Court) in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Veteran has not specifically argued, and the record does not otherwise reflect, that his service-connected disabilities render him unable to secure or follow a substantially gainful occupation.  The Veteran has been employed as a gardener for the past 20 years and has not asserted that he is unable to work because of his service-connected disabilities, nor does the record reflect that he cannot work because of his service-connected disabilities.  Additionally, in the January 2015 C&P examination report, the Veteran stated that he had a good supervisor who delegated the Veteran's duties to the younger gardeners because he was aware that the Veteran has problems with his disabilities.  Accordingly, the Board concludes that a claim for TDIU has not been raised.  The Veteran certainly may raise this claim in the future, should he choose to do so.


ORDER

Prior to March 11, 2014, a disability rating in excess of 10 percent for DJD of the right knee is denied.

From March 11, 2014, a disability rating of 20 percent, but not greater, for DJD of the right knee is granted, subject to the laws and regulations governing monetary benefits.

Prior to December 8, 2010, a disability rating in excess of 10 percent for arthritis of the right hand is denied.

Prior to December 8, 2010, a disability rating in excess of 10 percent for arthritis of the left hand is denied.

From December 8, 2010, a disability rating in excess of 40 percent for arthritis of the right hand is denied.

From December 8, 2010, a disability rating in excess of 40 percent for arthritis of the left hand is denied.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


